FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 18, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 JANICK WEBB,

       Plaintiff - Appellant,

 v.                                                          No. 17-2216
                                                 (D.C. No. 2:16-CV-00777-WJ-GBW)
 COMMISSIONER, Social Security                                (D. N.M.)
 Administration,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before EID, KELLY, and O’BRIEN, Circuit Judges.
                    _________________________________

      Janick Webb appeals from the district court’s decision affirming the Social

Security’s Commissioner’s denial of his Title II application for a period of disability

and Social Security disability insurance. Exercising jurisdiction under 42 U.S.C.

§ 405(g) and 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                    BACKGROUND

       Mr. Webb worked as an assistant manager at a convenience store. In 2008, he

injured his back when stocking merchandise. And in January 2012, he again was

injured when he was tackled by a drunk customer. He worked until March 28, 2012,

then applied for disability benefits based on both physical and mental impairments.

       At step one of the five-step sequential evaluation process, see Wilson v.

Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010), the administrative law judge (ALJ)

found that Mr. Webb had not engaged in substantial gainful activity since his onset

date. At step two, the ALJ found that he suffered from the following severe

impairments: esophagitis, glossopharyngeal neuralgia, degenerative disc disease,

Baker’s cyst and chondromalacia patella, sinusitis, generalized anxiety disorder,

somatoform disorder, major depressive disorder, and dissociative amnesia.

       At step three, the ALJ concluded that Mr. Webb’s impairments did not meet or

medically equal the severity of a listed impairment. Then he assessed Mr. Webb with

the residual functional capacity (RFC) to do light work with the following

restrictions:

       [Mr. Webb] must be permitted to change position from sitting to standing
       or standing to sitting approximately every 30 minutes at the workstation.
       [He] can never climb ladders, ramps or stairs. He can frequently balance
       and stoop, and can occasionally [climb] ramps and stairs, kneel, crouch,
       and crawl. [Mr. Webb] cannot perform overhead reaching bilaterally, but
       can frequently reach and handle in all other directions bilaterally. [He]
       should avoid even moderate exposure to vibrations and hazards. He is
       limited to a moderate noise level . . . . [He] can perform simple, routine,
       repetitive tasks consistent with unskilled work. He cannot have contact
       with the public, and can have occasional superficial contact with


                                             2
      coworkers. [Mr. Webb] is limited to low stress work, which is defined as
      work requiring few decisions and few changes.
Aplt. App., Vol. I at 21. 1 Based on testimony from a vocational expert (VE), the ALJ

concluded at step four that Mr. Webb could not perform his past relevant work. At

step five, also based on the VE’s testimony, the ALJ found that Mr. Webb could

perform other jobs available in significant numbers in the national economy,

specifically, laundry folder and price marker. The ALJ therefore denied Mr. Webb’s

application. The Appeals Council denied review, making the ALJ’s decision the

Commissioner’s final decision, and the district court affirmed.

                                    DISCUSSION

      “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct

legal standards were applied.” Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir.

2005). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (internal quotation marks omitted).

“We consider whether the ALJ followed the specific rules of law that must be

followed in weighing particular types of evidence in disability cases, but we will not

reweigh the evidence or substitute our judgment for the Commissioner’s.” Id.

(citation and internal quotation marks omitted); see also Oldham v. Astrue, 509 F.3d

1254, 1257-58 (10th Cir. 2007).


      1
         The RFC assessment states both that Mr. Webb can never climb ramps and
stairs and can occasionally climb them. Mr. Webb does not challenge this
inconsistency, and it is not relevant to the issues before the court.
                                           3
      Mr. Webb raises three challenges to the denial of benefits: (1) the ALJ failed

to provide specific, adequate reasons for rejecting a treating physician’s opinion;

(2) the ALJ erred in considering the opinion of a consulting psychologist; and (3) the

ALJ failed to resolve conflicts between the RFC and the requirements of light work,

given Mr. Webb’s sit/stand restriction.

I.    The ALJ did not err in failing to afford controlling weight to a treating
      physician’s opinion.

      Mr. Webb saw orthopedist Paul Puziss from April 2009 until September 2012.

Dr. Puziss diagnosed Mr. Webb with spinal stenosis, cervical degeneration,

herniated discs, chronic left trapezius and sterncleidomastoid spasm, cubital tunnel

syndrome, and ruptured left Baker cyst. In May 2012, Dr. Puziss opined that

Mr. Webb could lift no more than five pounds, could not bend or stoop, and could not

“stand for more than a few moments in any one position and ha[d] to move about.”

Aplt. App., Vol. III at 615. In June and August 2012, he increased the lifting

restriction to fifteen pounds. The effect of Dr. Puziss’s restrictions would be to limit

Mr. Webb to sedentary work.

      The ALJ gave Dr. Puziss’s opinion very little weight for the following reasons:

      First, it appears that the limitation was based on [Mr. Webb’s] subjective
      report rather than on objective evidence, as Dr. Puziss’s records, and those
      of others, all discussed above, document minimal objective findings and
      none that would warrant a limitation to sedentary work. Furthermore, there
      was no objective change that would support the change from a five to
      15-pound lifting restriction. In addition, the claimant did not see Dr. Puziss
      after September 2012, only six months after the alleged onset date, and
      subsequent records to not document objective findings or any change that
      would support a limitation to sedentary work. Finally, no other physician
      has subsequently assessed similar limitations. Therefore, because

                                            4
      Dr. Puziss’s opinion is not well supported or consistent with the record
      considered as a whole, it is given very little weight.
Id., Vol. I at 30-31. Mr. Webb challenges this explanation on both procedural and

substantive grounds.

      A treating physician’s opinion is entitled to controlling weight if it is

“well-supported by medically acceptable clinical and laboratory diagnostic

techniques” and “not inconsistent with the other substantial evidence in the

individual’s case record.” Social Security Ruling (SSR) 96–2p, 1996 WL 374188, at

*2 (1996) (internal quotation marks omitted). But “if the opinion is deficient in

either of these respects, then it is not entitled to controlling weight.” Watkins v.

Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003). “Under the regulations, the agency

rulings, and our case law, an ALJ must give good reasons in the notice of

determination or decision for the weight assigned to a treating physician’s opinion.”

Id. (brackets and internal quotation marks omitted). “[T]he notice of determination

or decision ‘must be sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical opinion and the

reasons for that weight.’” Id. (quoting SSR 96-2p, 1996 WL 374188, at *5).

      Procedurally, Mr. Webb asserts that the ALJ’s reasons were not sufficiently

specific to allow this court to review the decision. We disagree. An ALJ may

discount a treating physician’s opinion because it is inconsistent with the weight of

the evidence or assesses new restrictions without explanation or support. See Allman

v. Colvin, 813 F.3d 1326, 1332 (10th Cir. 2016) (inconsistent with record); Raymond


                                            5
v. Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (same); White v. Barnhart, 287 F.3d

903, 907-08 (10th Cir. 2002) (assesses new restrictions without explanation). While

Mr. Webb takes issue with the ALJ’s general reference to medical records “all

discussed above,” Aplt. App., Vol. I at 30, in this case it is not difficult to determine

what inconsistencies the ALJ relied upon. “Where, as here, we can follow the

adjudicator’s reasoning in conducting our review, and can determine that correct

legal standards have been applied, merely technical omissions in the ALJ’s reasoning

do not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir.

2012). And contrary to Mr. Webb’s assertion, relying on those other medical

opinions, which are all discussed earlier in the decision (and thus are apparent from

the ALJ’s decision itself), does not constitute an impermissible post hoc justification.

      Substantively, Mr. Webb contends that Dr. Puziss’s opinion is entitled to

controlling weight. As part of this argument, he asserts that the record evidence as a

whole does support Dr. Puziss’s assessment. But substantial evidence supports the

numerous instances of unremarkable findings by other treating physicians that the

ALJ identified. Thus, Mr. Webb essentially invites us to reweigh the evidence,

which we do not do, see Oldham, 509 F.3d at 1257-58; Hackett, 395 F.3d at 1172.

Accordingly, we cannot conclude that the ALJ erred by failing to afford controlling

weight to Dr. Puziss’s opinion. See Watkins, 350 F.3d at 1300.




                                            6
II.   The ALJ did not fail to use the correct legal standard in evaluating a state
      agency consultant’s opinion.

      Mr. Webb’s next argument concerns the opinion of non-examining

psychological consultant Edwin R. Holmes, PsyD. In a Mental Residual Functional

Capacity Assessment form (MRFCA), Dr. Holmes assessed moderate limitations in

nine subcategories (Section I ratings) and then added narrative assessments regarding

those ratings (Section III narrative assessments). 2 The ALJ gave Dr. Holmes’s

opinion significant weight. Mr. Webb asserts that (1) there are differences between

certain of Dr. Holmes’s Section I ratings and his Section III assessments; (2) the RFC

failed to incorporate three of the Section I ratings in his RFC; and (3) the RFC failed

to incorporate certain of Dr. Holmes’s Section III assessments.

      As the district court explained, under agency procedure, it is the Section III

narrative assessments that document the RFC. The MRFCA itself states that “the

actual mental residual functional capacity assessment is recorded in the narrative

discussion(s).” Aplt. App., Vol. I at 114; see also Smith v. Colvin, 821 F.3d 1264,

1268 n.1 (10th Cir. 2016) (highlighting form’s narrative discussion). And the Social

Security Administration’s Program Operations Manual Systems (POMS) provides

that Section III of the MRFCA, not Section I, is for recording a medical consultant’s

formal RFC assessment. POMS DI 24510.060 B.4.a; POMS DI 25020.010 B.1.

Nevertheless, an ALJ cannot ignore moderate Section I limitations. If a consultant’s



      2
        The MRFCA in the record does not formally designate Section I and Section
III. The parties and the district court use the terms, however, and we follow suit.
                                           7
Section III narrative fails to describe the effect of a Section I limitation or contradicts

a Section I limitation, then the MRFCA is not substantial evidence to support an

RFC. But if a Section III narrative adequately encapsulates the Section I limitations,

then the ALJ may rely upon the narrative to formulate the RFC.

       We agree with the district court that Dr. Holmes’s Section III narrations

adequately encapsulated his Section I restrictions, and the ALJ in turn adequately

incorporated the Section III assessments into the RFC. We therefore affirm the

denial of relief on this issue for substantially the reasons explained by the district

court. See Aplt. App., Vol. V at 1185-89.

III.   The ALJ did not err in accounting for the need to alternate sitting and
       standing.

       Finally, Mr. Webb argues that the ALJ erred with regard to Mr. Webb’s need

to alternate sitting and standing. Mr. Webb asserts that the sit/stand restriction,

which provides that he must be able to change position approximately every thirty

minutes, means that the ALJ found that he could stand or walk only four hours in an

eight-hour workday. Pointing out that the full range of light work generally requires

standing or walking for six hours out of an eight-hour workday, see SSR 83-10,

1983 WL 31251, at *6 (1983), he argues there is a conflict that the ALJ failed to

resolve.

       We are not convinced that the sit/stand restriction necessarily means that the

ALJ limited Mr. Webb to four hours of standing in an eight-hour workday. As the

Commissioner points out, “[t]he ALJ did not say that the hypothetical individual had


                                             8
to stand for 30 minutes at a time, or sit for 30 minutes at a time, but instead said that

30 minutes was the maximum amount of time the hypothetical individual could stand

(or sit) at one time.” Aplee. Br. at 38. The ALJ’s sit/stand restriction explicitly

provided that Mr. Webb would change positions while remaining at the workstation,

with the hypothetical question making it clear that the ALJ envisioned “there would

be no associated loss of productivity.” Aplt. App., Vol. I at 79. Such a situation

would allow Mr. Webb to change positions at irregular intervals, meaning that he

might stand more (or less) than four hours in a given workday.

      To the extent that Mr. Webb claims that there is an unresolved conflict

between the VE’s testimony and the Dictionary of Occupational Titles (DOT), we

disagree. “When there is an apparent unresolved conflict between VE . . . evidence

and the DOT, the adjudicator must elicit a reasonable explanation for the conflict

before relying on the VE . . . evidence to support a determination or decision about

whether the claimant is disabled.” SSR 00-4P, 2000 WL 1898704, at *2 (2000).

“[T]he ALJ must investigate and elicit a reasonable explanation for any conflict

between the [DOT] and expert testimony before the ALJ may rely on the expert’s

testimony as substantial evidence to support a determination of nondisability.”

Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999). But as Mr. Webb admits,

the DOT does not address sit/stand options. Therefore, there is no “apparent

unresolved conflict” between the DOT and the VE’s testimony.

      Further, noting that the DOT does not address position changes, the ALJ asked

the VE what his testimony relied on. The VE answered it was based on his twenty

                                            9
years’ experience as a rehabilitation counselor. The VE’s experience is among the

bases for reasonable explanations for conflicts. SSR 00-4p, 2000 WL 1898704, at

*2. Therefore, even if there were a conflict between the VE’s testimony and the

DOT, the ALJ would have satisfied his obligation to elicit a reasonable explanation.

       Similarly, to the extent that Mr. Webb claims that there is an unresolved

conflict between the RFC and the VE’s testimony, on the one hand, and the

requirements of light work on the other hand, again we disagree. A sit/stand

restriction does not necessarily mean that a claimant cannot do light work. Where a

claimant “can do a little more or less than the exertion specified for a particular range

of work,” “the occupational base is affected and may nor may not represent a

significant number of jobs.” SSR 83-12, 1983 WL 31253, at *1, *2 (1983). “Where

the extent of erosion of the occupational base is not clear, the adjudicator will need to

consult a vocational resource.” Id. at *2. And particularly “[i]n cases of unusual

limitation of ability to sit or stand, a [vocational specialist] should be consulted to

clarify the implications for the occupational base.” Id. at *4. As required by

SSR 83-12, the ALJ consulted the VE about the implications of Mr. Webb’s sit/stand

restriction. The VE opined that notwithstanding the restriction, Mr. Webb could

perform jobs available in the national economy. And as stated, the VE adequately

explained the basis for his opinion. Accordingly, there was no unresolved conflict.




                                            10
                            CONCLUSION

The district court’s judgment is affirmed.

                                     Entered for the Court



                                     Allison H. Eid
                                     Circuit Judge




                                   11